DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Application filed on the 26th day of August, 2019. Currently claims 1-19 are pending. No claims are allowed.
Claim Objections
Claim 10 is objected to because of the following informalities: There is not a space between “aprocessor” which has been interpreted as “a processor”.  Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019; 05/20/2020; 08/18/2020; 05/13/2021; 08/12/2021; and 08/12/2021, were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-19 are directed to a system, a method, and a non-transitory computer readable storage medium. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract 
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to both certain methods of organizing human activity specifically legal interactions and mental processes (see at least 84 Fed. Reg. (4) at 52).
Examiner notes that claims 1, 10, and 19, recite processes directed to concepts that are performed mentally and a product of human mental work. Examiner notes that long before modern computers were invented, IP attorney, inventors, etc., have been accessing patent related information, analyzing the information in order to determine various conditions and statuses, and determining actions based on the analyzed information. Furthermore, patent portfolios and groups have been analyzed long before the inventions of computers as well. The instant application is directed to a method and system for receiving data regarding a defined idea via a user interface; extracting one or more keywords associated with the defined idea from the received data; generating one or more queries based on the extracted keywords, the queries sent to one or more data sources associated with the defined idea; evaluating one or more query responses received from the data sources; generating a novelty score for the defined idea based on the evaluation of the query responses; and storing the defined idea in memory, the idea stored in association with the generated novelty score. Because the limitations closely follow the steps of patent prosecution and patent portfolio management, and the steps involved human judgments, observations, and evaluations, that can be practically or reasonably performed in the human mind, the claims recite an abstract idea consistent with the “mental process” grouping set forth in the 2019 PEG.

The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [2] supports this conclusion in that the system and method “for managing innovations”. Accordingly, the Examiner submits claims 1, 10, and 19, recite an abstract idea based on the same language previously identified in claims 1, 10, and 19, and that the abstract ideas previously identified based on that language remain consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most of the 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions (patent assessment/idea assessment) and mental process (idea assessment/ patent information assessment) on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “processor” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field.
Accordingly, the claimed “computer system” read in light of the specification includes any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “processor”, and “memories” (e.g., processor, communication interfaces, user interfaces, memory, storage). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. In other words, the computing elements are only involved at a general, high level, and do not have the particular role within any of the functions themselves. 
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1, 10, and 19, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-9, and 11-18 are directed to further embellishments of the abstract idea of assessing patent information and do not amount to significantly more as well as being directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities in that claims are directed to gathering information for analysis (see at least M.P.E.P. 2106.05 (g)). 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the rejection of the claims under 35 U.S.C. § 101 as being directed to non-statutory subject matter should be maintained. See 84 Fed. Reg. 4 (pages 50-57).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20170365021 A1 to Stading et al. (hereinafter Stading).
Referring to Claim 1, 10, and 19 (substantially similar in scope and language), Stading discloses a system, method, and non-transitory, computer-readable storage medium, having embodied thereon a program executable by a processor to perform method for idea assessment (see at least Stading: Abstract), the system comprising: 
a user interface that receives data regarding a defined idea 
Stading discloses a user interface that receives data regarding a defined idea (see at least Stading: ¶ 35).
a processor that executes instructions stored in memory, wherein execution of the instructions by the processor (see at least Stading: ¶ 27): 
extracts one or more keywords associated with the defined idea from the received data 

generates one or more queries based on the extracted keywords, the queries sent to one or more data sources associated with the defined idea 
Stading discloses generating one or more queries based on the extracted keywords, the queries sent to one or more data sources associated with the defined idea (see at least Stading: ¶ 53, 70, 80, 84, 108, and 120).
evaluates one or more query responses received from the data sources, and generates a novelty score for the defined idea based on the evaluation of the query responses
Stading discloses evaluating the submitted query responses in order to generate a novelty score/parameter related to the defined invention disclosure based on the evaluation of said query responses (see at least Stading: ¶ 5, 66-77, 130, and 135).
memory that stores the defined idea in association with the generated novelty score
Stading discloses memory that stores the defined idea in association with the generated novelty score (see at least Stading: ¶ 6-8, 49-52, 55-61, and 67-72).

Referring to Claim 2 and 11 (substantially similar in scope and language), Stading discloses the system of claim 1 and the method of claim 10, including wherein at least one of the data sources is remote, and further comprising a communication interface that sends the generated queries to the at least one data source (see at least Stading: ¶ 53, 70, 80, 84, 108, and 120).

Referring to Claim 3 and 12 (substantially similar in scope and language), Stading discloses the system of claim 1 and the method of claim 10, including wherein at least one of the query responses includes a technical document, and wherein the processor evaluates the at least one query responses by performing a textual analysis of the technical document (see at least Stading: ¶ 6-8, 39, 41, 43, 49-52, 55-61, and 67-76).

Referring to Claim 4 and 13 (substantially similar in scope and language), Stading discloses the system of claim 3 and the method of claim 12, including wherein the generated queries further include instructions for scoring, and wherein the query response includes at least one factor used in scoring (see at least Stading: ¶ 6-8, 49-52, 55-61, and 67-72).

Referring to Claim 5 and 14 (substantially similar in scope and language), Stading discloses the system of claim 3 and the method of claim 12, including wherein the query responses include a plurality of technical documents, and wherein the processor generates the novelty score based on evaluating the plurality of technical documents (see at least Stading: ¶ 6-8, 39, 41, 43, 49-52, 55-61, and 67-76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170365021 A1 to Stading et al. (hereinafter Stading) in view of U.S. Patent Application Publication No. 20180300829 A1 to Crabtree et al. (hereinafter Crabtree).
Referring to Claim 6 and 15 (substantially similar in scope and language), Stading discloses the system of claim 1 and the method of claim 10; Stading does not explicitly discloses wherein the processor updates the novelty score in real-time during a session associated with the defined idea.
However, Crabtree, which talks about a system and method for automatic and continuous intellectual property landscape analysis, risk management, and opportunity identification, teaches it is known to provide a user interface, system, processor, and memory that updates the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of calculating metrics related to the intellectual property in a continuous and real-time manner (as disclosed by Crabtree) into the method and system for determining a novelty score based on received query responses from external sources (as disclosed by Stading). One of ordinary skill in the art would have been motivated to incorporate the feature of calculating metrics related to the intellectual property in a continuous and real-time manner because it would provide businesses with comprehensive guidance regarding the IP landscape, risks, and opportunities their fields of interest, so that they can develop effective, comprehensive IP strategies (see Crabtree ¶ 5).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of calculating metrics related to the intellectual property in a continuous and real-time manner (as disclosed by Crabtree) into the method and system for determining a novelty score based on received query responses from external sources (as disclosed by Stading), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable See also MPEP § 2143(I)(A).

Referring to Claim 7 and 16 (substantially similar in scope and language), The combination of Stading and Crabtree teaches the system of claim 6 and the method of claim 15; The combination of Stading and Crabtree teaches wherein the processor updates the novelty score based on new query results corresponding to new keywords (see at least Stading: ¶ 6-8, 39, 41, 43, 49-52, 55-61, and 67-76; see also Crabtree: ¶ 6-12, 37, 40, 52, 76, 87, and 94).

Referring to Claim 8 and 17 (substantially similar in scope and language), Stading discloses the system of claim 1 and the method of claim 10; Stading does not explicitly disclose wherein the processor further generates a landscape map for the defined idea, the landscape map including a plurality of categories. 
However, Crabtree teaches generating the landscape map based on comparing idea records (information about the idea) with categorized and organized similar invention information (see at least Crabtree: ¶ 76-83 and 88-94).

Referring to Claim 9 and 18 (substantially similar in scope and language), The combination of Stading and Crabtree teaches the system of claim 8 and the method of claim 17; Stading does not explicitly disclose wherein the processor generates the landscape map based on comparing idea record to a definition associated with each of the categories.
 (see at least Crabtree: ¶ 76-83 and 88-94).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689